Matter of Dillon R. (2015 NY Slip Op 01280)





Matter of Dillon R.


2015 NY Slip Op 01280


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-00606
 (Docket No. D-22302-13)

[*1]In the Matter of Dillon R. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Ronald E. Sternberg of counsel; David J. Tarbell on the brief), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Terrence J. McElrath, J.), dated December 10, 2013. The order adjudicated Dillon R. a juvenile delinquent and placed him on probation for a period of 18 months. The appeal from the order of disposition brings up for review a fact-finding order of that court dated November 12, 2013, which found, after a hearing, that Dillon R. committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, menacing in the third degree, criminal possession of stolen property in the fifth degree, and grand larceny in the fourth degree.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, menacing in the third degree, criminal possession of stolen property in the fifth degree, and grand larceny in the fourth degree (see Family Ct Act § 342.2[2]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Dashawn R., 120 AD3d 1250, 1251; cf. CPL 470.15[5]), we nevertheless accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Dashawn R., 120 AD3d at 1251; cf. People v Mateo, 2 NY3d 383, 410). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence (cf. People v Romero, 7 NY3d 633).
MASTRO, J.P., DICKERSON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court